Case: 19-20697     Document: 00515694428         Page: 1     Date Filed: 01/05/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 5, 2021
                                  No. 19-20697                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                      versus

   Rodolfo Rudy Delgado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 4:18-CR-115-1


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
         Appellant Rodolfo Rudy Delgado was convicted by a jury of numerous
   bribery-related offenses carried out in connection with his duties as a judge
   on the 93rd Judicial District in Hidalgo County, Texas.
          The case the Government presented at trial was relatively
   straightforward and involved two main players: Delgado and an attorney
   named Noe Perez. The jury found that over the course of a decade, Perez
   would routinely bribe Delgado in order to secure Personal Recognizance
Case: 19-20697        Document: 00515694428             Page: 2      Date Filed: 01/05/2021




                                        No. 19-20697


   (“PR”) bonds for his clients who had pending criminal matters before
   Delgado, when Delgado still presided as a judge.
           The scheme purportedly began back in 2008, when Delgado received
   from Perez a pickup truck valued at $15,000. The truck incident, however,
   remains an outlier. Rather, the crux of the scheme involved a familiar pattern.
   Perez would drive to Delgado’s house on the pretense of purchasing firewood
   from Delgado. Once there, Perez would discuss one of his clients who was
   appearing before Delgado and express hope that Delgado would release that
   client on a PR bond instead of holding him for detention or releasing him on
   a monetary bond. 1 Perez would then pay Delgado an inflated amount of cash
   for a bundle of firewood and Delgado would invariably release Perez’s client
   on a PR bond.
           Perez eventually came to the attention of the FBI for separate acts of
   possible corruption unrelated to Delgado, but soon the FBI began
   investigating Delgado with Perez as a cooperating informant. The FBI had
   Perez wear a wire and offer payments to Delgado on multiple occasions. The
   Government further offered proof that Delgado eventually became aware of
   the investigation and tried to interfere with it.
           After considering the evidence presented at trial, the jury convicted
   Delgado on eight felony counts: conspiracy under 18 U.S.C. § 371 to commit
   federal program bribery in violation of 18 U.S.C. § 666(a)(1)(B) (Count One);
   federal program bribery in violation of 18 U.S.C. § 666(a)(1)(B) (Counts
   Two, Three, and Four); use of a facility in interstate commerce in aid of a
   racketeering enterprise in violation of 18 U.S.C. § 1952(a)(3) (Counts Five,


           1
            While the PR bonds did not require Perez’s clients to put up any money in order
   to secure their release, the bonds conditionally required the clients to forfeit a sum of
   money—typically $5,000—should they fail to appear or violate other conditions of their
   release.




                                              2
Case: 19-20697      Document: 00515694428          Page: 3   Date Filed: 01/05/2021




                                    No. 19-20697


   Six, and Seven); and obstruction of justice in violation of 18 U.S.C.
   § 1512(c)(2) (Count Eight).
          The district court sentenced Delgado to 48 months’ imprisonment
   on Counts One, Five, Six, and Seven, and 60 months’ imprisonment on
   Counts Two, Three, Four, and Eight—with both sentences to be served
   concurrently—followed by two years of supervised release.
          On appeal, Delgado challenges the sufficiency of the evidence
   supporting each conviction. He also appeals his sentence on the ground that
   the district court improperly applied a six-level enhancement under U.S.S.G.
   § 2C1.1(b)(2) due to an incorrect calculation of the total “benefit received”
   in exchange for the bribes. We AFFIRM.
                                         I
          For over 16 years and up until the time of his arrest, Delgado served
   as a state judge in the 93rd Judicial District Court in Hidalgo County, Texas,
   presiding over criminal and civil cases.
          Perez became an attorney in 2002, after having previously worked as
   a probation officer. After graduating from law school, Perez worked for a year
   at the law firm of Guerra and Moore (run by Carlos Guerra and Michael
   Moore) in McAllen, Texas. He then opened a solo practice performing
   criminal defense work (among other services), including in the 93rd Judicial
   District where Delgado presided. Carlos Guerra, Perez’s former boss and a
   friend of Delgado’s, introduced Perez to Delgado.
          In November 2008, Perez was representing Edylfonso Montano, who
   faced a probation revocation hearing in front of Delgado. Perez charged a
   $15,000 fee for the case. In lieu of cash, Montano paid the fee by giving Perez
   a used pickup truck. Unsure if he could accept a truck as payment, Perez
   reached out to Carlos Guerra for advice. Guerra advised that accepting the




                                          3
Case: 19-20697       Document: 00515694428          Page: 4    Date Filed: 01/05/2021




                                     No. 19-20697


   truck was permissible and asked which judge Perez was appearing before on
   the matter. When Perez told Guerra that he was appearing before Delgado,
   Guerra informed Perez that he would call him back shortly.
          Instead, Perez received a call from Delgado. Delgado asked Perez to
   meet him at a bar to discuss the truck. At the bar, Delgado instructed Perez
   to meet him the next day with the truck at Panther Motors, a dealership in
   town. The Government asked Perez on direct examination if he had
   discussed any of his clients with Delgado while at the bar, and Perez
   answered: “Well, it wasn’t very much on the – on the client, it was more
   about the truck . . . .”
          When the two met the next day at Panther Motors, Perez handed over
   the title to the truck to Delgado, who went inside while Perez waited in
   Delgado’s car. Delgado then dropped off Perez at Perez’s house.
          Delgado never paid Perez for the truck. Records listed Montano as
   having sold the truck to Ignacio Ruiz, a close friend of Delgado and the owner
   of Panther Motors, on November 4, 2008. However, Montano was not
   present at Panther Motors that day, and had never been to Panther Motors.
   He never signed the title to Panther Motors or Ruiz, and Panther Motors had
   no records showing they paid Montano for the truck. Title to the truck was
   ultimately registered to Delgado’s son.
          When Perez later tried to discuss the truck with Delgado, Delgado
   would move the conversation to other topics. When asked by the
   Government on direct examination what he got in exchange for the truck,
   Perez stated: “I guess access to [Delgado] . . . I would ask for – for things and
   it – you know, things would be granted.” Delgado continued Montano’s
   probation revocation hearing numerous times over the next four years, until
   it was eventually dismissed by another judge upon motion by the State.




                                          4
Case: 19-20697     Document: 00515694428           Page: 5   Date Filed: 01/05/2021




                                    No. 19-20697


          In November 2016, the FBI received a tip from the spouse of one of
   Perez’s clients. The spouse claimed that Perez had told the client that he had
   bribed a judge for a favorable ruling. The FBI had the spouse meet with Perez,
   while wearing a wire. At the meeting, Perez told the spouse that some of the
   client’s fee would go to bribing the judge in the case. The judge in that case
   was not Judge Delgado, but a different judge.
          The FBI then interviewed Perez. According to FBI Special Agent
   David Roncska, Perez admitted during that interview that he had been
   bribing Judge Delgado for several years in order to secure favorable rulings
   for his clients. In response to the FBI’s questions about paying bribes to
   Delgado, Perez described that he would “purchase wood” from Delgado.
          At trial, Perez explained on direct examination what he meant by
   “purchasing wood” in the timeframe prior to the FBI’s investigation:
          Q: Prior to the [FBI] investigation, did you go to Judge
          Delgado’s home and give him money for things?
          Perez: Yes . . . I would kind of like disguise it in like buying
          wood and, you know, give him – I said I’m going to buy some
          wood and give him $250, 300 bucks, 250, 260.
          Perez described that he would pay about $250 for 12 to 20 pieces of
   wood, which would normally cost about $30 or $40 at a local store. He ex-
   plained that paying such prices was “beneficial” for him because his clients
   would “probably” receive a “favorable discretion or ruling.” Specifically,
   whenever Perez went to Delgado’s home to purchase wood, the two would
   always discuss Perez’s cases and Perez would ask Delgado if he would con-
   sider releasing his clients on PR bonds. Perez would also sometimes pick up
   beer for Delgado, slipping $250 in cash into the beer box.
          At the FBI’s request, Perez provided a list of his clients on whose be-
   half he had bribed Delgado for favorable outcomes. The list included four




                                         5
Case: 19-20697      Document: 00515694428           Page: 6    Date Filed: 01/05/2021




                                     No. 19-20697


   names. The Government introduced records at trial showing that those four
   individuals had received favorable rulings from Delgado, including PR bonds,
   between 2014 and 2016.
          Perez then began cooperating with the FBI, which asked him to set
   up meetings with Delgado in order to gather further evidence.
          In December 2016, the FBI instructed Perez to set up a meeting with
   Delgado. The FBI gave Perez $260 to bribe Delgado, and told Perez that his
   client, Raul Sanchez, was in jail and had a motion to revoke probation pend-
   ing in Delgado’s court. Perez called Delgado to set up a meeting with him at
   Delgado’s house.
          On December 13, 2016, Perez went to Delgado’s house wearing a
   wire. Perez told Delgado that he had a client “sitting in jail” on a motion to
   revoke. He then asks Delgado: “You think we could do a little wood?” Del-
   gado responds: “Oh yeah . . . A lot of wood once we get to some fact finding.”
          Perez and Delgado then engage in a back and forth about Raul
   Sanchez. Perez informs Delgado that he will be out of town on Sanchez’s
   hearing date and needs to resolve it sooner. Delgado replies that he cannot
   pick Sanchez “out of the herd and say let me do magic over here. That could
   lead people to wonder and I don’t want people wondering.”
          After the conversation digresses into a discussion of Perez’s and Del-
   gado’s personal lives, Perez returns to the issue of Sanchez and asks Delgado
   to “see if we can get him out.” Delgado responds: “I’m going to help you
   out . . . [b]ut it’s how to do it and-and—and you [sic] how to do it right. Cause
   I can’t just be having these thoughts in the middle of the night about picking
   a critter out of the litter . . . somebody can go[:] How’d that happened.”
          Perez then tells Delgado: “Let me pay for that wood now and then I
   come back maybe next week and get it.” He then pays Perez the $260 dollars




                                          6
Case: 19-20697     Document: 00515694428           Page: 7   Date Filed: 01/05/2021




                                    No. 19-20697


   given to him by the FBI. Two days after the meeting, on December 15, 2016,
   Delgado signed an order releasing Raul Sanchez on a PR bond of $5,000.
          In August 2017, the FBI used Perez to set up another attempt at a sting
   on Delgado. This time, the FBI wished to mimic the circumstances of the
   2008 pickup truck incident. Delgado had recently issued a warrant for the
   arrest of Santos Maldonado, “who had ran a bond on his case.” The FBI told
   Perez that Maldonado would be his client, and that Perez should approach
   Delgado about securing Maldonado’s release on a PR bond. But instead of
   bribing Delgado with money, Perez was to explain that Maldonado had prom-
   ised him a 2010 BMW as payment.
          Perez, again wearing a wire, met Delgado at Delgado’s house and ex-
   plained that Maldonado was arrested while transporting 300 kilograms of co-
   caine. He then describes that the “feds did not take it,” referring to Maldo-
   nado’s case. Immediately, Delgado starts saying: “Ding, ding, ding, ding,
   ding, ding . . . .” After confirming that the case is being prosecuted by the
   state, rather than the federal government, Delgado implies that the federal
   government is trying to set up someone. Delgado then explains to Perez why
   he thinks the federal government would decline to prosecute a case like Mal-
   donado’s: “’Cause they want that skunk to go up the state system which is,
   in their view, fucking corrupt. From the J-Ps to the lawyers, to the D-A, to
   the judges at the courthouse.” Delgado further states to Perez: “[Y]ou’re
   talking about slam dunk fucking cases that they’re rejecting and that’s ’cause
   they want to see what I’m doing and what Rick Rod’s doing and what we’re
   doing, yeah.”
          When Perez tells Delgado that he will text him to remind him about
   Maldonado’s case, Delgado says: “[N]o, no, no we don’t want to do that.”
   Delgado tells Perez to call Delgado’s assistant and to ask her to have Delgado
   review Maldonado’s case, because “that’s just regular lawyer-like business,”




                                         7
Case: 19-20697      Document: 00515694428            Page: 8    Date Filed: 01/05/2021




                                      No. 19-20697


   and “better than you sending me a text.” Delgado does not accept any pay-
   ment with respect to Maldonado.
          In November 2017, Perez set up another meeting with Delgado with
   plans to pay him $260 in FBI-supplied money to secure a client’s release on
   a PR bond. The client, Lucio Leija, had a motion to revoke probation pending
   in front of Delgado.
          Perez picked up Delgado in his car and the two drove around while
   discussing Leija’s case. The exchange was captured by a wire recording and
   a video camera inside Perez’s car. Perez hands a copy of Leija’s motion to
   revoke to Delgado for his review. Delgado notes that Leija is facing ten years
   imprisonment on the pending charges and observes that Leija has committed
   various violations of probation conditions. Delgado then states: “So if I
   wanted him to go to the penitentiary he’s obviously fucked.”
          Perez asks: “So you think we can do something . . . for [Leija]?” Del-
   gado eventually replies: “so yes I can help . . . I can help. All he’s got to do is
   plead true.” Perez then gives Delgado beer and the $260 that the FBI had
   supplied him with. Delgado states: “I’ll take care of you and I’ll give him a
   chance.” On December 5, 2017, Delgado released Leija on a $5,000 PR bond.
          On January 17, 2018, again at the behest of the FBI, Perez arranged
   another meeting with Delgado to discuss a client, Jose Garza, who had a
   motion to revoke probation pending before Delgado.
          The meeting was scheduled to take place at a restaurant, and when
   Perez arrived Delgado texted him to come inside the restaurant. Perez
   responded that he had “something for you don’t want to give it in the
   restaurant can you come outside won’t take long.” Delgado walked outside
   and got into Perez’s car.




                                           8
Case: 19-20697         Document: 00515694428       Page: 9   Date Filed: 01/05/2021




                                    No. 19-20697


          Perez had with him $5,500 in cash inside a roughly one-inch thick
   envelope. Perez explained to Delgado that “I have this guy uh that needs a
   little help on. I charged him a pretty good chunk of change . . . I got $5,500
   for you, you know um but it’s just a motion to revoke.” Perez expresses hope
   that Garza could “maybe get a bond or something tomorrow.” Perez then
   passes the envelope containing $5,500 in cash to Delgado.
          Delgado tells Perez that he would “bring it up tomorrow” and asks
   Perez to write down the case number on a post-it note. Perez wrote down his
   name, Jose Garza’s name, and the case number. After discussing hunting for
   a moment, Perez tells Delgado that he would drop by court the next day “just
   to see if you can get that order out you know.” Delgado replied: “Yeah
   sounds good.” The next day, on January 18, 2018, Delgado released Jose
   Garza on a $5,000 PR bond.
          On January 5, 2018, a blog entry was posted on the website
   anonymousrgv.com speculating that a judge in Hidalgo County had been
   indicted for bribery. Around the same time, an attorney in McAllen named
   Ernie Aliseda told Roberto Guerra (a Texas State Representative and
   attorney) that there was a federal investigation into Delgado for “something
   to do with the sale of wood.”
          A couple of days after the conversation with Aliseda, Roberto Guerra
   called Juan Hinojosa (a Texas State Senator and attorney) to tell him about
   the investigation. Guerra told Hinojosa that he wondered if the investigation
   had something to do with a “mesh case” or “with selling firewood for
   inflated prices.”
          On January 25, 2018, now aware of the possible investigation,
   Hinojosa texted Delgado to ask if he was “available for drinks.” The two
   initially met at a restaurant, but then went to Carlos Guerra’s house (no
   known relation to Roberto Guerra). There, Hinojosa informed Delgado of his




                                         9
Case: 19-20697     Document: 00515694428            Page: 10   Date Filed: 01/05/2021




                                     No. 19-20697


   conversation with Roberto Guerra: that he had heard that Delgado “was
   being investigated by the FBI for selling overpriced firewood . . . [or] the mesh
   case.” Hinojosa also told Delgado (according to the testimony of Carlos
   Guerra) that Hinojosa knew “an investigator on the inside” who had told
   him that “there [was] an investigation.” Delgado, upon receiving this news,
   “was very defiant” and “angry.” He acknowledged having previously seen
   the blog post speculating about an investigation but dismissed it as “a bunch
   of BS.”
          On January 29, 2018, Roberto Guerra appeared in court before
   Delgado on behalf of a client. After the hearing, Delgado requested that
   Guerra accompany Delgado to his chambers. There, Delgado explained to
   Guerra that he had heard from Hinojosa that there was an investigation into
   Delgado for something involving the “sale of wood.” Guerra was apparently
   taken aback—he “just froze”—and then told Delgado that he “had no idea”
   what those rumors meant before quickly exiting his chambers.
          Later that same day, during the evening of January 29, 2018, Delgado
   sent Perez a text message regarding the January 17, 2018, $5,500 cash
   payment. The text message read:
          Good evening, please call me. The campaign contribution
          needs to be by check. I need to return that to you so you can
          write a check. Sorry about the confusion, I thought you knew
          and I did not open the envelope till today.

          Four days later, the FBI arrested Delgado. The FBI searched
   Delgado’s judicial chambers and discovered the post-it note that Perez gave
   to Delgado with his name and Jose Garza’s name and case number.
          Delgado’s trial lasted six days and the Government presented six
   witnesses: Noe Perez, Roberto Guerra, Juan Hinojosa, Carlos Guerra,
   Edylfonso Montano, and FBI Special Agent David Roncska. Perez was the




                                          10
Case: 19-20697     Document: 00515694428           Page: 11   Date Filed: 01/05/2021




                                    No. 19-20697


   main witness and provided the bulk of the testimony about his dealings with
   Delgado. Agent Roncska discussed the FBI’s investigation into Delgado
   (including Perez’s involvement) and the audio and video tapes from the sting
   operations. Montano provided limited testimony about the 2008 pickup
   truck; notably, that he paid Perez with the truck and never signed the title to
   anyone at Panther Motors. Roberto Guerra, Hinojosa, and Carlos Guerra
   testified regarding their conversations with Delgado about his awareness of
   the FBI investigation.
          The Government submitted numerous exhibits. The jury listened and
   watched audio tapes and video tapes of Delgado accepting payments from
   Perez. The jury also listened to Perez’s phone calls and viewed his text
   messages. The jury reviewed the case files of Perez’s clients, including the
   PR bonds that Delgado issued, and the documents involving the truck
   Delgado received from Perez.
          Delgado moved for judgment of acquittal after the close of the
   Government’s case in chief. He argued that there was “not evidence of an
   understanding, an agreement” between him and Perez, but rather that
   Perez’s own testimony made it clear that Perez merely “hoped for” favorable
   outcomes for his clients and “that was the reason he would buy wood from
   time to time.” He also argued that there was no evidence that he was aware
   of the federal grand jury investigation into his conduct. The district court
   reserved its decision.
          The defense presented three witnesses: Delgado’s wife Diana
   Delgado, Delgado’s court reporter Jacqueline Inks, and McAllen attorney
   Ray Thomas. Inks testified about her duties as court reporter and that on
   January 29, 2018, and again on the 30th, she emailed Delgado transcripts
   from the mesh case he presided over. Thomas testified that in January 2018,
   Delgado sought his legal advice and he recommended a defense attorney to




                                         11
Case: 19-20697       Document: 00515694428             Page: 12      Date Filed: 01/05/2021




                                        No. 19-20697


   Delgado. Diana Delgado testified that she and Delgado purchased the truck,
   which contradicted Perez and Montano’s testimony and Panther Motor’s
   financial records.
           Before the jury returned its verdict, the district court denied
   Delgado’s pending motions for acquittal. The jury then returned its verdict
   finding Delgado guilty on all counts. Ten days after the jury verdict, Delgado
   filed a motion for judgment of acquittal notwithstanding the verdict. The
   district court denied the motion.
           In advance of sentencing, a probation officer prepared a Presentence
   Investigation Report (“PSR”) which calculated the total value of the benefits
   received in return for the bribe payments to be $45,500. See U.S.S.G.
   §§ 2C1.1(b)(2), 2B1.1(b). This total included $15,000 based on the value of
   the pickup truck with the remainder derived from the sum total of the PR
   bond amounts awarded by Delgado to Perez’s clients in connection with the
   bribe payments (e.g., $5,000 for the PR bond awarded to Raul Sanchez in
   connection with the December 2016 sting). 2 The PSR calculated a total
   offense level of 28, which included a six-level enhancement under U.S.S.G.
   §§ 2C1.1(b)(2) and 2B1.1(b) because the value of the “benefit received”
   exceeded $40,000 but was less than $95,000.
           Delgado filed objections to the PSR, including the six-level
   enhancement, which the district court overruled. Based on an offense level
   of 28 and advisory Guidelines range of 78–97 months, the district court
   sentenced Delgado to concurrent terms of 48 months’ and 60 months’
   imprisonment, followed by two years of supervised release.



           2
             Additionally, $500 of the total was attributable to two of Perez’s clients whom
   Perez claimed received “favorable rulings” as a result of payments he made to Delgado in
   2016, prior to his involvement in the FBI investigation.




                                              12
Case: 19-20697            Document: 00515694428              Page: 13      Date Filed: 01/05/2021




                                              No. 19-20697


                                                   II
              We begin by considering Delgado’s challenge to the sufficiency of the
   evidence supporting each conviction:
                      Where, as here, a defendant has timely moved for a
              judgment of acquittal, this court reviews challenges to the
              sufficiency of the evidence de novo. Though de novo, this review
              is nevertheless highly deferential to the verdict. Because of the
              shortcomings inherent in examining a cold appellate record
              without the benefit of the dramatic insights gained from
              watching the trial, we review the evidence and all reasonable
              inferences in the light most favorable to the prosecution and to
              determine whether any rational trier of fact could have found
              the essential elements of the crime beyond a reasonable doubt.

   United States v. Nicholson, 961 F.3d 328, 338 (5th Cir. 2020) (internal
   quotation marks and citations omitted).
              We first address Delgado’s convictions for federal program bribery
   (Counts Two through Four) before turning to his conspiracy conviction
   (Count One). We then consider the racketeering convictions (Counts Five
   through Seven) and the obstruction of justice conviction (Count Eight).
                                                   A
              On Counts Two through Four, the jury convicted Delgado of federal
   program bribery in violation of 18 U.S.C. § 666(a)(1)(B). Under that section,
   it is unlawful when any agent of a state government that receives more than
   $10,000 from any federal program: 3
              corruptly solicits or demands for the benefit of any person, or
              accepts or agrees to accept, anything of value from any person,


              3
                  Delgado stipulated that he qualifies as a state agent within the meaning of the
   statute.




                                                   13
Case: 19-20697     Document: 00515694428           Page: 14    Date Filed: 01/05/2021




                                    No. 19-20697


          intending to be influenced or rewarded in connection with any
          business, transaction, or series of transactions of such
          organization, government, or agency involving any thing of
          value of $5,000 or more.

   18 U.S.C. § 666(a)(1)(B).
          Each of Counts Two, Three, and Four is based on the separate
   successful stings conducted by the FBI after Perez began cooperating as an
   informant. Count Two corresponds with the December 2016 sting, where
   Perez paid Delgado $260 in order to secure the release of Raul Sanchez on a
   $5,000 PR bond. Count Three corresponds with the November 2017 sting,
   where Perez paid Delgado another $260 to secure the release of Lucio Leija
   on a $5,000 PR bond. Count Four corresponds with the January 2018 sting,
   where Perez paid Delgado $5,500 in cash outside the restaurant to secure the
   release of Jose Garza on a $5,000 PR bond.
          As an initial matter, Delgado raises an identical challenge to Counts
   Two and Three on the ground that the evidence was insufficient to establish
   the $5,000 minimum transactional value element for each offense under
   § 666(a)(1)(B). Specifically, he argues that the jury lacked sufficient evidence
   to conclude that the PR bonds awarded by Delgado to Perez’s clients had a
   value of at least $5,000. In support of his argument, Delgado relies on our
   decision in United States v. Marmolejo, 89 F.3d 1185 (5th Cir. 1996), for the
   proposition that it is the bribe amount—roughly $250 for each PR bond
   here—that exclusively constitutes the valuation of transactions under
   § 666(a)(1)(B). We reject this reading of Marmolejo.
          In Marmolejo, the sheriff of Hidalgo County was convicted of federal
   program bribery under § 666(a)(1)(B) for accepting bribes in exchange for
   permitting a prisoner to receive conjugal visits at the Hidalgo County jail. 89
   F.3d at 1188. In affirming the conviction, this court first held that the term




                                         14
Case: 19-20697     Document: 00515694428            Page: 15    Date Filed: 01/05/2021




                                     No. 19-20697


   “anything of value” in § 666(a)(1)(B) includes “transactions involving
   intangible items” such as the conjugal visits in that case. Id. at 1191.
          Next, we considered whether the transaction involving the conjugal
   visits reached the $5,000 threshold. We described that “[t]o decide whether
   a transaction involving intangibles has a value of $5,000 or more, courts
   should look to traditional valuation methods.” Id. at 1194. Holding that the
   transaction involving the conjugal visits exceeded $5,000 in value, we
   explained that “[w]e arrive[d] at this estimate in the same way that an
   appraiser would value an asset—by looking at how much a person in the
   market would be willing to pay for them.” Id. Because the prisoner “was
   willing to pay [the sheriff] $6,000 a month plus $1,000 for each visit,” the
   transaction “involved something ‘of value of $5,000 or more.’” Id.
          To be sure, the bribe amount was probative of the transaction value
   under the facts of Marmolejo. But there is no rule that the bribe amount is
   always dispositive of the value of a bribery transaction under § 666(a)(1)(B).
   Indeed, in Marmolejo we instructed courts to look to “traditional valuation
   methods”—using the plural—rather than bind them to a single, inflexible
   method of looking solely at the bribe amount. Our subsequent cases have
   similarly construed Marmolejo as articulating one possible method of
   calculating value. See, e.g., United States v. Richard, 775 F.3d 287, 294 (5th
   Cir. 2014) (“[I]n United States v. Marmolejo we held that the value of § 666’s
   transactional element may be satisfied by looking to the amount of the
   bribe . . . . Thus, because the amount of the bribe here was $5,000, the jury
   reasonably could have concluded that the transactional element was
   satisfied.” (emphasis added)).
          This is because the utility of looking to the bribe amount will vary
   depending on the circumstances of the transaction. For example, if we want
   to ascertain the market value of a “thing of value” exchanged in connection




                                          15
Case: 19-20697        Document: 00515694428              Page: 16       Date Filed: 01/05/2021




                                          No. 19-20697


   with a bribe (which is one possible method of assessing value), the bribe
   amount may sometimes significantly diverge from what that thing of value
   might fetch in the open market. Imagine a computer costs $1,000 if
   purchased from an online retailer, but a government IT worker can purchase
   the same computer for $500 using her government discount. If someone
   bribes the worker with $100 in order to acquire the computer (the “thing of
   value”) at the discounted price, the open market value of the computer is still
   $1,000, even though the bribe amount is $100. 4
           Looking to our sister circuits’ treatment of § 666(a), we find multiple
   valuation methods in use. As this court has done, other circuits have held that
   the bribe amount is a potentially useful (if non-exclusive) proxy. See, e.g.,
   United States v. Owens, 697 F.3d 657, 659 (7th Cir. 2012) (“[T]he bribe
   amount ‘may suffice as a proxy for value; at least it provides a floor for the
   valuation question.’” (quoting United States v. Robinson, 663 F.3d 265, 275
   (7th Cir. 2011))); United States v. Fernandez, 722 F.3d 1, 13 (1st Cir. 2013)
   (“[T]he value of the bribe may be relevant in determining the value of the
   bribe’s objective.”); United States v. Townsend, 630 F.3d 1003, 1012 (11th Cir.
   2011) (“We agree that the market approach is a valid method for determining
   the value of an intangible obtained through bribery.”). But some circuit
   courts also look to “the value of the benefit the bribe-giver will receive if the
   bribe is successful,” Owens, 697 F.3d at 659, or to “the value of the benefit
   to third parties ‘with an immediate interest in the transaction,’” United




           4
            Alternatively, one could argue that the subject matter of the bribe in this example
   is the $500 government discount, rather than the computer itself. Regardless, the point
   remains that the value of the thing exchanged will not always equate to the bribe amount.




                                               16
Case: 19-20697       Document: 00515694428              Page: 17       Date Filed: 01/05/2021




                                         No. 19-20697


   States v. Hardin, 874 F.3d 672, 676 (10th Cir. 2017) (quoting United States v.
   Hines, 541 F.3d 883, 837 (8th Cir. 2008)). 5
           We agree that these alternative approaches “are not in conflict” with
   one another and, generally, that “in evaluating the sufficiency of the evidence
   to support the jury’s verdict, a court should affirm if there is sufficient
   evidence to support the verdict under any of these methods.” Hardin, 874
   F.3d at 676.
           Here, rather than looking to the bribe amount, the trial evidence
   focused on the value of the PR bonds to Perez’s clients, who certainly qualify
   as interested third parties to the transactions between Delgado and Perez.
   The Government notes that “[i]t is difficult to place a price on the clients’
   freedom and the financial benefits they received by returning to their
   professional (and personal) lives [as a result of the PR bonds],” but that
   Delgado effectively acknowledged the benefit to be worth at least $5,000 by
   setting that amount as the face value of the bonds. Delgado objects to that
   valuation, arguing that none of the clients was actually required to put down
   a cash deposit in order to secure their release.
           It is true that the “face value” of the PR bonds awarded by Delgado
   represents only the amount that the clients would be required to forfeit
   should they violate the terms of their release, such as by failing to appear in
   court. Nonetheless, a rational juror could conclude that an individual who
   was willing to risk forfeiting $5,000 in order to secure a PR bond valued the



           5
              Looking at the value of the benefit that a bribe-payor or interested third party
   attains from a transaction may be especially probative when the subject matter of the bribe
   is insulated from open market forces that more reliably and consistently set value. In such
   cases, while the bribe amount may accurately set a valuation “floor,” there may be reasons
   to believe that the bribe amount significantly underappreciates the actual value of the
   transaction.




                                               17
Case: 19-20697       Document: 00515694428              Page: 18       Date Filed: 01/05/2021




                                         No. 19-20697


   benefit of that bond (the “thing of value”) to be at least $5,000. And to the
   extent the jury also considered the value of difficult-to-quantify benefits such
   as the clients’ liberty interests, that is precisely where the wisdom of the jury
   is most useful and where courts should be reluctant to step in on review.
           In sum, we hold that there was sufficient evidence for the jury to
   conclude that the transactional element of § 666(a)(1)(B) was satisfied with
   respect to Counts Two and Three. 6 We now address the remainder of the
   evidence with respect to each count.
           As described above, the December 2016 sting where Perez
   “purchased wood” from Delgado for $260 in order to secure a PR bond for
   Raul Sanchez forms the basis of Count Two. Delgado argues that the
   evidence presented at trial was insufficient to show an “explicit” agreement
   between Delgado and Perez to exchange money for an official act.7 In making
   this argument, Delgado mainly points to portions of Perez’s testimony on
   cross-examination where Perez purportedly denies that he bribed Delgado,
   denies there was a quid pro quo, and characterizes the wood payments as




           6
           Delgado makes no argument on appeal that the jury was misinstructed as to the
   term “value” or that he was limited in any way on this point in making his closing
   argument.
           7
              In his briefing, Delgado repeatedly refers to what he purports to be the
   “explicitness requirement” of § 666(a)(1)(B), citing as his sole legal authority the Ninth
   Circuit’s decision in United States v. Carpenter, 961 F.2d 824 (9th Cir. 1992). However,
   Carpenter did not involve § 666; rather, it concerned “official right” extortion under the
   Hobbs Act. Id. at 825. Regardless, while the Ninth Circuit required “the quid pro quo [to]
   be clear and unambiguous” with respect to Hobbs Act extortion, it also described that the
   “understanding need not be verbally explicit.” Id. at 827. The court explained that to
   require an official to “specifically state[] that he will exchange official action for a
   contribution . . . would allow officials to escape liability under the Hobbs Act with winks
   and nods . . . .” Id.




                                               18
Case: 19-20697     Document: 00515694428            Page: 19    Date Filed: 01/05/2021




                                     No. 19-20697


   legitimate purchases of wood that were merely accompanied by Perez’s
   independent “hope” that Delgado would rule favorably for him.
          It is true that, to some extent, Perez was an inconsistent witness and
   that he sometimes minimized culpability during his testimony. But the jury
   was in a position to assess the credibility of Perez’s conflicting statements in
   light of the totality of the evidence and was free to conclude that Delgado
   agreed to accept money from Perez with the intent to be influenced in his
   decision to secure favorable outcomes for Perez’s clients.
          As described in detail above, Perez testified extensively on direct
   examination about how he would buy wood from Delgado at inflated prices
   with the aim of securing favorable outcomes for his clients. And during the
   December 2016 meeting with Delgado, Perez was wearing a wire that
   recorded him asking Delgado “[y]ou think we could do a little wood?” right
   before engaging in a back and forth about the circumstances of Raul
   Sanchez’s pending motion to revoke. Delgado tells Perez that he is “going to
   help [Perez] out” but that they need “to do it right” because he “do[esn’t]
   want people wondering.” Perez then pays him $260 for “wood” and two
   days later Sanchez is released on a PR bond. A rational juror could conclude
   that this was bribery.
          Delgado’s nearly identical challenge to his conviction under Count
   Three similarly fails. The November 2017 sting involving Perez’s client
   Lucio Leija and his pending motion to revoke played out in similar fashion to
   the December 2016 sting. A rational juror could again conclude that this was
   another instance of bribery.
          Count Four was premised on the January 2018 sting where Perez paid
   Delgado $5,500 in cash after discussing Perez’s client Joe Garza. Delgado
   repeats his same argument about Perez’s testimony and the lack of an explicit
   agreement, but also argues that the evidence shows that Delgado met Perez




                                          19
Case: 19-20697     Document: 00515694428           Page: 20   Date Filed: 01/05/2021




                                    No. 19-20697


   with the expectation that he would be receiving a legitimate campaign
   contribution rather than a bribe. As with Counts Two and Three, there was
   more than sufficient evidence for a rational juror to conclude that the $5,500
   cash payment was a bribe and that Delgado accepted the payment intending
   to be influenced in his decision to grant Garza a PR bond. For example, after
   accepting a roughly one-inch thick envelope full of cash, Delgado asks Perez
   to write down Garza’s case information, and the very next day Delgado
   releases Garza on a PR bond. A rational juror could conclude those actions
   were connected.
          In sum, there was sufficient evidence supporting the jury’s
   convictions on Counts Two, Three, and Four.
                                         B
          Count One alleged that Delgado had conspired, per 18 U.S.C. § 371,
   to commit federal program bribery in violation of 18 U.S.C. § 666(a)(1)(B).
   The conspiracy allegedly began in November 2008 with the truck incident
   and lasted until November 2016 when Perez became involved in the FBI
   investigation. The conspiracy timeline halts once Perez becomes a
   government informant because “there can be no conspiracy between one
   defendant and a government informer.” United States v. Reyes, 239 F.3d 722,
   738 (5th Cir. 2001) (quoting United States v. Manotas-Mejia, 824 F.2d 360,
   365 (5th Cir. 1987)).
          Conviction for conspiracy under § 371 requires proof of “(1) an
   agreement between two or more persons to pursue an unlawful objective;
   (2) the defendant’s knowledge of the unlawful objective and voluntary
   agreement to join the conspiracy; and (3) an overt act by one or more of the
   members of the conspiracy in furtherance of the objective of the conspiracy.”
   United States v. Richard, 775 F.3d 287, 294 (5th Cir. 2014) (quoting United
   States v. Coleman, 609 F.3d 699, 704 (5th Cir. 2010)).




                                        20
Case: 19-20697      Document: 00515694428            Page: 21    Date Filed: 01/05/2021




                                      No. 19-20697


          “To be a conspiracy, an express, explicit agreement is not required; a
   tacit agreement is enough.” United States v. Shoemaker, 746 F.3d 614, 623
   (5th Cir. 2014) (quoting United States v. Westbrook, 119 F.3d 1176, 1189 (5th
   Cir. 1997)). “A conspiracy may be proven with only circumstantial evidence
   or ‘inferred from a concert of action.’” Id. (quoting United States v. Virgen-
   Moreno, 265 F.3d 276, 284–85 (5th Cir. 2001)). And a conspiracy “conviction
   may be based even on uncorroborated testimony of an accomplice or of
   someone making a plea bargain with the government, provided that the
   testimony is not incredible or otherwise insubstantial on its face.” Id.
   (quoting United States v. Osum, 943 F.2d 1394, 1405 (5th Cir. 1991)).
          Beginning with the 2008 pickup truck incident, Delgado argues that
   the evidence put forth by the Government is insufficient to show an
   agreement between Delgado and Perez to commit bribery. We agree that the
   truck incident does not support the conspiracy conviction.
          To be sure, there is more than sufficient evidence to conclude that
   Delgado was up to no good when it comes to the truck incident. But, unlike
   the “buying wood” incidents, the Government has identified no evidence in
   the record showing that Delgado and Perez discussed any actions to be taken
   with respect to any of Perez’s clients (or any other official action that would
   benefit Perez) when Delgado acquired the truck. The Government asked
   Perez if he and Delgado discussed any clients when they met at the bar to
   discuss the truck. Perez responded: “Well, it wasn’t very much on the – on
   the client, it was more about the truck . . . .” Perez also testified that whenever
   he later tried to bring up the truck with Delgado, Delgado would quickly
   change topics. And while Montano (the client who supplied Perez with the
   truck) had a pending motion to revoke before Delgado at the time, that
   motion was not resolved until four years later when the prosecution moved
   to withdraw it. Notably, before sending the third superseding indictment
   back to the jury for use during its deliberations, the district court redacted the



                                           21
Case: 19-20697        Document: 00515694428              Page: 22       Date Filed: 01/05/2021




                                          No. 19-20697


   reference to the truck incident as an overt act of the conspiracy. In its view,
   there was no evidence that Delgado took the truck “in exchange for favorable
   consideration on the case involving [Montano].”
           But even if the 2008 truck incident is not enough in isolation, the
   evidence about the pre-November 2016 “buying wood” incidents provides
   sufficient evidence of an agreement for a conspiracy to commit federal
   program bribery within the timeframe of Count One. As described above,
   Perez testified on direct that during the timeframe of the alleged conspiracy,
   Perez would meet at Delgado’s home to buy firewood at inflated prices and
   request favorable outcomes on behalf of his clients. He also provided a list of
   clients who he claimed received favorable outcomes as a result of the bribes,
   including PR bonds with face values of $5,000 and $10,000. Given that a
   conspiracy conviction can be based on the uncorroborated testimony of an
   accomplice, Shoemaker, 746 F.3d at 623, this evidence is sufficient to support
   a conviction for conspiracy. 8
           Delgado argues that the evidence related to the “buying wood”
   incidents does not show an agreement, again citing to general inconsistencies
   in Perez’s testimony. For the same reasons discussed above with respect to
   Counts Two through Four, that argument is unavailing. He also makes his
   same argument about the lack of evidence supporting a transaction value of
   $5,000 under § 666(a)(1)(B), pointing to the amount of the bribes. Likewise,
   that argument fails for the same reasons discussed above.


           8
             The Government also argues that the later, FBI sting incidents (i.e., the incidents
   comprising Counts Two through Four) provide corroborative evidence supporting the
   conspiracy conviction. The Government discusses these incidents as if they were
   constituent acts of the conspiracy, but given that Perez was a government informant at that
   time, at best the evidence only provides context for the earlier wood payments. Regardless,
   we think there is sufficient evidence to affirm the conviction on Count One without
   considering these incidents.




                                                22
Case: 19-20697      Document: 00515694428            Page: 23    Date Filed: 01/05/2021




                                      No. 19-20697


                                           C
          In Counts Five through Seven, the Government alleged that Delgado
   used a phone in connection with the charged federal program bribery offenses
   in violation of 18 U.S.C. § 1952(a)(3). In relevant part, § 1952(a)(3) prohibits
   “us[ing] . . . any facility in interstate or foreign commerce, with intent to . . .
   promote, manage, establish, carry on, or facilitate the promotion,
   management, establishment, or carrying on, of any unlawful activity.” 18
   U.S.C. § 1952(a)(3). “Unlawful activity” includes “bribery . . . in violation
   of the laws of the State in which committed or of the United States.” Id. §
   1952(b). Phones are considered facilities in interstate commerce. United
   States v. Marek, 238 F.3d 310, 318 (5th Cir. 2001).
          There is no real dispute that the § 1952(a)(3) convictions on Counts
   Five through Seven rise and fall with their corresponding federal program
   bribery convictions on Counts Two through Four. During both the
   December 2016 sting (Count Two/Count Five) and the November 2017
   sting (Count Three/Count Six), Perez called Delgado on his phone to set up
   the meetings at Delgado’s house where Delgado accepted bribes. Delgado
   argues only that neither Delgado nor Perez used the word “bribe” during
   either of these phone calls, and therefore the evidence shows that the phone
   calls were only used to schedule a meeting of an unknown purpose. But for
   the same reasons that there was sufficient evidence for the jury to conclude
   that the December 2016 and November 2017 incidents were instances of
   bribery, there is sufficient evidence for the jury to conclude that Delgado used
   his phone to facilitate that unlawful activity.
          So too with the January 2018 sting (Count Four/Count Seven). When
   Perez arrives at the restaurant, Delgado texts him to come inside. Perez
   replies, asking Delgado to come outside because he had something for him
   that he did not want to give to him in the restaurant. The same evidence that




                                           23
Case: 19-20697     Document: 00515694428           Page: 24    Date Filed: 01/05/2021




                                    No. 19-20697


   was sufficient for the jury to conclude that that incident was an act of bribery
   provides the context to conclude that Delgado used his phone to facilitate an
   unlawful activity.
          In sum, all three of Delgado’s convictions under § 1952(a)(3) were
   supported by sufficient evidence.
                                         D
          Finally, Delgado challenges the sufficiency of the evidence supporting
   his conviction on Count Eight for obstruction of justice in violation of 18
   U.S.C. § 1512(c)(2).
          Under that section, it is a crime to “corruptly . . . obstruct[],
   influence[], or impede[] any official proceeding, or attempt[] to do so.” 18
   U.S.C. § 1512(c)(2). “Though a proceeding need not be actually pending at
   the time of the obstructive act, 18 U.S.C. § 1512(f), an obstruction of justice
   conviction requires some ‘nexus’ between the obstructive act and some
   official government proceeding.” United States v. Simpson, 741 F.3d 539, 552
   (5th Cir. 2014). And the “proceeding must at least be ‘foreseen,’ such that
   the defendant has in contemplation some particular official proceeding” that
   he intends his conduct would impede or obstruct. Id.; United States v. Bedoy,
   827 F.3d 495, 507 (5th Cir. 2016). An “official proceeding” includes
   proceedings before a federal grand jury. 18 U.S.C. § 1515(a)(1)(A).
          Moreover, a person acts “corruptly” under the statute when they act
   “knowingly and dishonestly, with specific intent to subvert or undermine the
   due administration of justice.” United States v. Coppin, 569 F. App’x 326, 334
   (5th Cir. 2014) (per curiam) (unpublished opinion); see also Bedoy, 827 F.3d
   at 510 (approving of Coppin’s definition). Such intent can be proven with
   “circumstantial evidence alone.” Bedoy, 827 F.3d at 509 (quoting United
   States v. Rojas, 812 F.3d 382, 400 (5th Cir. 2016)).




                                         24
Case: 19-20697           Document: 00515694428              Page: 25       Date Filed: 01/05/2021




                                             No. 19-20697


            The Government argues that the jury was presented with sufficient
   evidence to conclude that Delgado obstructed justice (or attempted to
   obstruct) when, after learning that he might be the target of a federal
   investigation involving the sale of firewood, he sent Perez a text message
   stating that he needed to return the $5,500 of cash on the pretense that it was
   a campaign contribution that needed to be submitted by check.
            In support, the Government points to the evidence it presented
   showing that Delgado was informed by Juan Hinojosa that he was being
   investigated by the FBI for selling overpriced firewood. It argues this
   evidence shows that Delgado foresaw that a grand jury investigation
   involving him might be underway. 9 It further points to the evidence related
   to the attempted bribe in August 2017, where Delgado suspected that the
   federal government was investigating corruption in Hidalgo County. The
   Government asserts the jury could infer that Delgado, having learned of a
   possible FBI investigation into his actions, sought to cover his tracks by
   attempting to recast a bribe payment as a campaign contribution.
            Delgado argues that he did not know about the existence of a grand
   jury investigation but merely heard a rumor about a federal investigation “in
   a civil case unrelated to Perez.” He further argues that there was no evidence
   that the text message sent to Perez actually impeded a federal grand jury, or
   that he had acted corruptly in sending the message. But these arguments are
   unavailing; they amount simply to a different interpretation of the evidence
   presented to the jury.
            We hold that there was sufficient evidence for the jury to convict
   Delgado of obstruction of justice in violation of § 1512(c)(2). The evidence


            9
                Agent Roncska testified that, by that time, a grand jury investigation had already
   begun.




                                                  25
Case: 19-20697       Document: 00515694428              Page: 26      Date Filed: 01/05/2021




                                         No. 19-20697


   presented by the Government was sufficient for the jury to conclude both
   that Delgado foresaw a grand jury proceeding and that he acted corruptly by
   attempting to cover his tracks with the text message.
                                              III
           Having affirmed Delgado’s convictions, we now address his challenge
   to his sentence. Delgado argues that the district court incorrectly calculated
   “the benefit received” in return for the bribe payments under U.S.S.G.
   §§ 2C1.1(b)(2) and 2B1.1(b)(1) and therefore incorrectly applied a six-level
   increase to his Guidelines offense level. He challenges only the district
   court’s calculation that the PR bonds awarded by Delgado should be valued
   at $5,000 (and $10,000, in the case of one of Perez’s pre-investigation
   clients). 10
           This court “typically review[s] the district court’s interpretation of
   the Guidelines de novo and its factual findings for clear error.” United
   States v. Rodriguez-Leos, 953 F.3d 320, 324 (5th Cir. 2020).
           “The amount of benefit to be received” in exchange for a bribe is a
   finding of fact. United States v. Griffin, 324 F.3d 330, 365 (5th Cir. 2003).
   Therefore, the district court’s calculation of that amount “will be upheld so
   long as it is ‘plausible in light of the record as a whole.’” United States v.
   Eustice, 952 F.3d 686, 691 (5th Cir. 2020) (quoting United States v.
   Betancourt, 422 F.3d 240, 246 (5th Cir. 2005)); see also United States v.
   Nguyen, 854 F.3d 276, 281 (5th Cir. 2017) (explaining that sentencing facts
   need only be established by a preponderance of the evidence). Moreover,



           10
             As described above, the district court found wanting the evidence tying the 2008
   pickup truck to the conspiracy conviction under Count One. However, as confirmed by
   Delgado’s counsel at oral argument, Delgado does not challenge the inclusion of the
   $15,000 associated with the truck in the “benefit received” calculation.




                                              26
Case: 19-20697        Document: 00515694428        Page: 27   Date Filed: 01/05/2021




                                    No. 19-20697


   when making its calculation, “the district court need not determine the value
   of the benefit with precision.” Griffin, 324 F.3d at 366. And because a
   sentencing judge “is in a unique position to assess the evidence”—especially
   having presided at trial—its calculations under sections 2C1.1 and 2B1.1 are
   “entitled to appropriate deference.” United States v. Teel, 691 F.3d 578, 590
   (5th Cir. 2012).
          Here, Delgado’s argument that the district court erred in calculating
   the value of the PR bonds for sentencing purposes largely mirrors his
   argument with respect to the value of the PR bonds for purposes of the
   transactional element of 18 U.S.C. § 666(a)(1)(B), discussed above. In short,
   he argues that although the PR bonds would require the recipient to forfeit
   $5,000 if they violated the terms of the bond, because the recipient had to
   pay nothing up front the value of the benefit received must be considered less
   than $5,000.
          The Guidelines define “the benefit received” in return for bribe
   payments as “the net value of such benefit.” U.S.S.G. § 2C1.1 cmt. n.3
   (2018). While legally distinct from our discussion above regarding the
   transactional value element of § 666(a)(1)(B), the question of the “net value”
   of the PR bonds to Perez’s clients is conceptually similar. We do not re-
   analyze the issue in depth. At its core, the “value” someone receives from a
   PR bond is intertwined with a liberty interest that is hard to definitively
   quantify. We do not think it was error—let alone clear error—for the district
   court to value the bonds at the amount Perez’s clients were willing to risk
   forfeiting in order to secure the bonds. We therefore reject Delgado’s
   challenge to his sentence.
                                        IV
          Delgado’s conviction and sentence are AFFIRMED.




                                        27